Title: To George Washington from Tobias Lear, 19 April 1796
From: Lear, Tobias
To: Washington, George


        
          My dear Sir,
          [Philadelphia] Tuesday Morng 19th Apl 96
        
        Could I beleive, for a moment, that you thought my Opinions were grounded on interested motives, or influenced by party views, I should blush to appear before you; but having long known the liberality of your mind, I have never hesitated to declare my sentiments to you, without reserve, on such points as occasionally occurred between us; and I am pleased to think that you do not esteem me less for this openness, even when our opinions have not coincided with each other.
        I have, however, since our conversation last Evening, been much distressed, lest the manner in which I then expressed myself should not have been done with that respect and deference which my heart always pays to you: And I shall not feel at peace with myself ’till I am assured of your forgiveness; for to lose that place which I flatter myself I have held in your esteem, would now be the most painful occurrence that could happen to your devoted & most affectionate friend
        
          Tobias Lear.
        
      